IN THE SUPREME COURT OF THE STATE OF DELAWARE

 FREDERICK W. SMITH, JR.,                §
                                         §   No. 369, 2022
       Defendant Below,                  §
       Appellant,                        §   Court Below—Superior Court
                                         §   of the State of Delaware
       v.                                §
                                         §   Cr. ID No. 93007368DI (N)
 STATE OF DELAWARE,                      §
                                         §
       Appellee.                         §

                           Submitted: October 31, 2022
                            Decided: December 6, 2022

Before VALIHURA, VAUGHN, and TRAYNOR, Justices.

                                      ORDER

      After careful consideration of the appellant’s opening brief, the State’s motion

to affirm, and the record on appeal, we conclude that the judgment below should be

affirmed on the basis of the Superior Court’s order, dated September 26, 2022,

denying the appellant’s motion purporting to seek correction of a clerical mistake

under Superior Court Criminal Rule 36. As the Superior Court determined, the

appellant received credit for the time that he served before his adjudications because

the court made the sentences effective as of the date that the appellant was taken into

custody. Moreover, it is unlikely that the Superior Court did not consider the results

of the psychiatric evaluation that it ordered before the August 31, 2021 sentencing;
in any event, the appellant’s contention that it did not does not establish a basis for

relief under Superior Court Criminal Rule 36.

      NOW, THEREFORE, IT IS ORDERED that the motion to affirm is

GRANTED and the judgment of the Superior Court is AFFIRMED.

                                        BY THE COURT:

                                        /s/ James T. Vaughn, Jr.
                                        Justice




                                          2